DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 18 November 2021, regarding application number 16/484,537.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 3-11 and 13-19 remain pending in the application, while claims 2 and 12 have been cancelled. Claims 1, 3-7, 9-11 and 13-19 were amended in the amendments to the Claims. Claim 8 is original. 
Applicant’s amendments to the Specification and Claim 15 have overcome the corresponding objections previously set forth in the Non-Final Office Action mailed 22 July 2021. Therefore, the objections have been withdrawn. No amendments have been made to the Abstract, therefore the objection to the Abstract has been maintained. Additionally, claim 6 is objected to because of a grammatical error in the amended claim. See the full objection details below.  
Applicant’s amendments to Claims 1 and 11 have overcome the rejections under 35 U.S.C. 112(b) corresponding to Applicant’s “second
Applicant’s amendments to Claims 6, 9, 15 and 18 have overcome the rejections under 35 U.S.C. 112(b) corresponding to Applicant’s “fourth” point on Page 13 in the arguments filed on 18 November 2021. Therefore, the rejections have been withdrawn.  
Applicant’s amendments to Claims 5 and 10 have overcome the rejections under 35 U.S.C. 112(b) corresponding to Applicant’s “fifth” point on Pages 13-14 in the arguments filed on 18 November 2021. Therefore, the rejections have been withdrawn. Claim 14 was rejected under the same rational. No amendments or arguments have been made to claim 14 to overcome the rejection, therefore the rejections of claim 14 and dependent claims 15-18 under 35 U.S.C. 112(b) and have been maintained. See the full rejection details below.
Response to Arguments
Applicant's arguments, see Page 12, filed on 18 November 2021, with respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) corresponding to Applicant’s “first
Applicant’s arguments, see Page 13, filed on 18 November 2021, with respect to the rejections under 35 U.S.C. 112(b) corresponding to Applicant’s “third” point have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
Applicant's arguments, see Pages 15-16, filed on 18 November 2021, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. Applicant has argued the following: 
“It does not appear to Applicant that the Igarashi, et al. patent application publication references "inertial point masses". It also does not appear to Applicant that the Igarashi, et al. patent application publication discloses that an analytical determination of the natural vibration modes of the bodies and/or the platform that is based on "inertial point masses" is performed or that an analytical determination of the forces and/or weights and/or torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform that is based on "inertial point masses" is performed, as now set forth in amended independent Claims 1, 5, 10 and 11 of Applicant's pending patent application … Claims 3, 4, 6-9 and 13-19 depend either directly or indirectly from one of independent Claims 1, 5 and 11, and, therefore, incorporate all of the limitations of either Claim 1, Claim 5 or Claim 11…”.
	Examiner respectfully disagrees because Igarashi explicitly teaches the limitations “wherein the analytical determination of the natural vibration modes of the bodies and/or the platform is based on inertial point masses; and wherein the analytical determination of the forces and/or weights and/or torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform is based on inertial point masses” set forth in amended independent claims 1, 5, 10 and 11, as discussed in the prior office action.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The commonly accepted meaning of “inertial point masses” by one of ordinary skill in the art is moment of inertia. The specification of this application does not further define “inertial point masses”, therefore the term is being interpreted as moment of inertia. Igarashi explicitly teaches using moments of inertia JM and JL for calculations. See [0044]. More specifically, Igarashi teaches analytical determination of the natural vibration modes of the bodies and/or the platform based on moment of inertia. See equation (5) “ωp=√(km × (1/JL + 1/JM))” where ωp is resonant frequency and JM and JL are moments of inertia. Also see paragraphs [0043]-[0045]. Igarashi further teaches analytical determination of the torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform is based on moment of inertia. See equation (14) “τa = (JM +JL) × aa” where τa is model torque and JM and JL are moments of inertia. Also see Fig. 5, inertia-moment multiplying unit 144, paragraphs [0059]-[0061] and [0066]-[0070]. As such, Igarashi explicitly teaches calculating both natural vibration modes and torques based on inertial point masses, therefore Igarash teaches the limitations set forth in amended independent claims 1, 5, 10 and 11.	
For the reasons stated above, the rejections under 35 U.S.C. 102 and 103 have been maintained. Additionally see the references made of record and not relied upon in the Conclusion which could be used to render obvious the amended independent claims.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to. The abstract states “acceleration forces” in line 15. A force is equal to a mass multiplied by an acceleration, therefore “acceleration forces” is technically incorrect. It is unclear whether the abstract is referring to analytical determination of accelerations or forces. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 6 is objected to because of the following informality: Claim 6 contains a grammatical error, see "further comprises a load change modelling unit (407c) having an input side which is connected to the force analysis module (407b) models a load case change…". It is recommended to amend the above limitation to "further comprises a load change modelling unit (407c) having an input side which is connected to the force analysis module (407b), wherein the load change modeling unit models a load case change…".
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“vibration analysis module…” in claims 1, 3-5, 8 and 10
b.	“force analysis module…” in claims 1, 3-6, 8 and 10
c.	“load change modelling unit…” in claim 6
d.	“movement path correction unit…” in claim 7
e.	“simulation processing unit…” in claim 10
f.	“apparatus for analyzing movement…” in claims 5-7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 3-10
Claims 1, 3-8 and 10 recite “vibration analysis module”, “force analysis module”, “load change modelling unit”, “movement path correction unit”, “simulation processing unit” and “apparatus for analyzing movement”. The recitations are functional language that specify desired results. However, the written description fails to identify how the desired results are achieved. For example, what specific structure does Applicant’s “vibration analysis module” use to analytically determine the natural vibration modes of the bodies and/or platform? What specific structure does the “force analysis module” use to analytically determine forces and/or weights and/or torques? As such, the claims lack written description because the claims define the invention using functional language that specifies a desired result but the written description fails to identify how the result is achieved. See MPEP 2163.03(V) and MPEP 2181(IV).
The above limitations reciting the non-structural terms “vibration analysis module”, “force analysis module”, “load change modelling unit”, “movement path correction unit”, “simulation processing unit” and “apparatus for analyzing movement” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions, therefore the claim limitations are indefinite as discussed below. As such, the claims lack written description because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP 2163.03(VI) and MPEP 2181(IV). Claim 9 is rejected by virtue of dependency on claim 5.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 3-10
Claim limitations “vibration analysis module” in claims 1, 3-5, 8 and 10; “force analysis module” in claims 1, 3-6, 8 and 10; “load change modelling unit” in claim 6; “movement path correction unit” in claim 7; "simulation processing unit" in claim 10 and "apparatus for analyzing movement" in claims 5-7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the elements listed above which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the disclosure fails to disclose structure, material, or acts. The disclosure recites the elements on page 20 of the Specification filed 08 August 2019 and refers to Fig. 4. However, no specific structure, material or acts are defined in this section and the corresponding elements in Fig. 4 are essentially black boxes. Therefore, claims 1, 3-8 and 10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 9 is rejected by virtue of dependency on claim 5.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181
Regarding Claims 14-18
Claim 14 states “…an arrangement (400a) comprising a plurality of bodies (430; 405) assigned to a platform (401a), of which at least one is provided with a drive (403a) which comprises a vibration analysis and influencing, force analysis…”. The above elements, except for "influencing", are already claimed in claim 11, which claim 14 depends on. It is unclear whether there are two of each element or if claim 14 is referencing the same elements as in claim 11. As such, the claims are indefinite because the metes and bounds of the claim are unclear. Claims 15-18 are rejected by virtue of dependency on claim 14. For the purpose of examination, the duplicate elements in claim 14 will be interpreted as being the same elements in claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 20130234642 A1 and Igarashi hereinafter).
Regarding Claim 1
Igarashi teaches an apparatus for analyzing movement (407) (see Fig, 1, motor control device 100; [0011] and [0026]) of an arrangement (400a) (see Figs. 1-4, control target 1; [0011] and [0026]), the apparatus, in a modular structure, comprising: 
a vibration analysis module (407a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]); and 
a force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]); 
wherein the vibration analysis module (407a) analytically determines natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062]), 
wherein the force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) analytically determines torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]), 
wherein the analytical determination of the natural vibration modes of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL"; equation (5); [0043]-[0045]); and 
wherein the analytical determination of torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL "; equation (14); Fig. 5, inertia-moment multiplying unit 144; [0059]-[0061] and [0066]-[0070]).  
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (403; 405) assigned to a platform, of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art structure of Igarashi is capable of performing the intended use of analyzing movement of the arrangement (400 a).
Regarding Claim 5
Igarashi teaches a drive apparatus (400) (see Figs, 1-4, motor control device 100 and motor 1a; [0026]) of an arrangement (400a) (see Figs. 1-4, control target 1; [0011] and [0026]), 
the drive apparatus (400) comprising: an apparatus for analyzing movement (407) (see Fig, 1, motor control device 100; [0011] and [0026]), 
the apparatus for analyzing movement (407) including a vibration analysis module (407a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]) and a force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]), 
wherein the vibration analysis module (407a) analytically determines natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062]), 
wherein the force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) analytically determines torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]),  
wherein the analytical determination of the natural vibration modes of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL"; equation (5); [0043]-[0045]), and 
wherein the analytical determination of the torques, occurring on a predetermined trajectory with respect to the body and/or the platform is based on inertial point masses (see "moment of inertias JM and JL "; equation (14); Fig. 5, inertia-moment multiplying unit 144; [0059]-[0061] and [0066]-[0070]); 
wherein the apparatus for analyzing movement (407) performs a force analysis before starting a movement sequence (see [0026 "The motor control device 100 performs an operation corresponding to the parameter change signal ML, develops a torque command τM such that the motor motion detection value pM follows the motion target value pref, and outputs the torque command τM to a current controller 4 ... Therefore, the motor 1 a generates motor torque corresponding to the torque commend τM and actuates a spring (the vibratable element) 1 b and a mechanical load 1 c present on the inside of the control target 1."]), and 
wherein the apparatus for analyzing movement (407) analyzes movement during a movement sequence of the body (see Figs. 3B-C; [0029], [0035], [0039] and [0046]-[0048]). 
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (430; 405) assigned to a platform (401a), of which at least one is provided with a drive (403 a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art structure of Igarashi is capable of performing the intended use of driving the arrangement (400 a).
Regarding Claim 7
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
wherein the apparatus for analyzing movement (407) further comprises a storage unit (407d) (see Fig. 5, storing unit 122 b) that stores pre-calculated parameter tables in the manner of lookup tables (see Fig. 6, resonance and anti-resonance table 122b1; [0052]-[0055]) and a movement path correction unit (407e) (see Fig. 5, position calculating unit 121a) connected to the storage unit that executes movement path corrections during the movement sequence of the bodies as a result of the pre-calculated and stored parameter tables (see [0056]-[0057]).  
Regarding Claim 11
Igarashi teaches a method for analyzing movement of an arrangement (400a) (see Figs. 1-4; [0011] and [0026]), 
characterized in that the movement analysis comprises an analytical determination of natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062])) in a vibration analysis module (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]) as well as an analytical determination of torques, occurring on a predetermined trajectory with respect to the body and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]) in a force analysis module (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]), 
wherein the analytical determination of the natural vibration modes and/or the analytical determination of torques is executed on the basis of inertial point masses (see "moment of inertias JM and JL"; equations (5) and (14); Fig. 5, inertia-moment multiplying unit 144; [0043]-[0045], [0059]-[0061] and [0066]-[0070]).  
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (403; 405) assigned to a platform (401a), of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art process of Igarashi is capable of performing the purpose of analyzing movement of the arrangement (400 a).
Regarding Claim 14
Igarashi teaches a drive control method (see Figs, 1-4, motor 1a; [0026]) of an arrangement (400a) (see Figs. 1-4, control target 1; [0011] and [0026]), 
which comprises a vibration analysis and influencing (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]), force analysis and control (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) and/or movement path analysis and control (see [0026]-[0029]), which includes the method according to claim 11 (see as discussed above in claim 11), 
wherein the drive control method performs a force analysis before the start of a movement sequence (see [0026 "The motor control device 100 performs an operation corresponding to the parameter change signal ML, develops a torque command τM such that the motor motion detection value pM follows the motion target value pref, and outputs the torque command τM to a current controller 4 ... Therefore, the motor 1 a generates motor torque corresponding to the torque commend τM and actuates a spring (the vibratable element) 1 b and a mechanical load 1 c present on the inside of the control target 1."]) and analyzes movement during a movement sequence of the bodies (see Figs. 3B-C; [0029], [0035], [0039] and [0046]-[0048]). 
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (403; 405) assigned to a platform (401a), of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art process of Igarashi is capable of performing the purpose of driving the arrangement (400 a).
Regarding Claim 16
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14), 
which further comprises the step of storing pre-calculated parameter tables in the manner of lookup tables (see Fig. 6, resonance and anti-resonance table 122b1; [0052]-[0055]) in a storage unit (407d) (see Fig. 5, storing unit 122 b) and executing movement path corrections during the movement sequence of the bodies as a result of the pre-calculated and stored parameter tables (see Fig. 5, position calculating unit 121a; [0056]-[0057]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 1 and 11 above, and further in view of Bruhm (EP 1742131 A3 and Bruhm hereinafter) and Ehrenleitner (US 20100154566 A1 and Ehrenleitner hereinafter).
Regarding Claim 3
Igarashi teaches the apparatus (407) according to claim 1 (as discussed above in claim 1), 
wherein the vibration analysis module (407a) analytically determines the natural vibrations of robots (see Figs. 3A-C; [0045]-[0048]). Igararashi; however, is silent regarding wherein the drive (403 a) is a hexapod type drive having a plurality of legs, wherein the vibration analysis module (407a) analytically determines the natural vibrations of the hexapod type drive and the force analysis module (407b) analytically determines the leg loads or forces of the plurality of legs of the hexapod type drive.  
Bruhm teaches an apparatus for analyzing movement (407) (see Fig. 1, controller 1; [0001]; in the attached reference EP_1742131_A3) of an arrangement (400 a) (see "movement device", [0002]),
wherein the drive (403 a) is a hexapod type drive having a plurality of legs (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]), 
wherein the vibration analysis module (407a) analytically determines the natural vibrations of the hexapod type drive (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]; [0005], [0094] all, specifically [0094 "...thus mechanical natural frequencies of the individual axes can be calculated..."]).
Ehrenleitner teaches an apparatus for analyzing movement (407) (see [0001]) of an arrangement (400 a) (see Figs. 1-3 parallel-kinematic devices),
wherein the drive (403 a) is a hexapod type drive having a plurality of legs (see Figs. 1-3; [0007]), 
the force analysis module (407 b) is configured as a leg load module for analytical determination of the leg loads or forces of the legs of hexapods (see Figs. 1-3; [0007] and [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bruhm and Ehrenleitner to Igarashi. That is, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the natural vibrations of hexapods, as taught by Bruhm. Further, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the leg loads or forces of the legs of hexapods, as taught by Ehrenleitner.
Bruhm teaches natural vibration analysis on both serial kinematics and parallel kinematics, therefore it would have been obvious to a person having ordinary skill in the art to apply the apparatus for the serial robot of Igarashi, to a parallel hexapod. Ehrenleitner teaches force analysis on a hexapod in order to determine lengths and positions of the robot’s actuators to compare actual positions with theoretical positions, therefore it would have been obvious to a person having ordinary skill in the art to apply the apparatus for the serial robot of Igarashi, to a parallel hexapod to perform the same comparison.
Regarding Claim 13
Igarashi teaches the method according to claim 11 (as discussed above in claim 11), 
wherein the analytical determination of the natural vibrations of robots (see Figs. 3A-C; [0045]-[0048]). Igararashi; however, is silent regarding wherein the drive (403a) is a hexapod type drive having a plurality of legs, wherein the analytical determination of the natural vibrations of the hexapod type drive and the force analysis is executed as an analytic determination of the leg loads or forces of the legs of the hexapod type drive.
Bruhm teaches a method for analyzing movement of an arrangement (400 a) (see [0001]-[0002]),
wherein the drive (403a) is a hexapod type drive having a plurality of legs (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]), 
wherein the analytical determination of the natural vibrations of the hexapod type drive (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]; [0005], [0094] all, specifically [0094 "...thus mechanical natural frequencies of the individual axes can be calculated..."])
Ehrenleitner teaches a method for analyzing movement of an arrangement (400 a) (see Figs. 1-3 parallel-kinematic devices; [0001]),
wherein the drive (403a) is a hexapod type drive having a plurality of legs (see Figs. 1-3; [0007]), 
wherein the force analysis is executed as an analytic determination of the leg loads or forces of the legs of hexapods (see Figs. 1-3; [0007] and [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bruhm and Ehrenleitner to Igarashi. That is, it would have been obvious to take the method of Igarashi and further apply it to analytically determine the natural vibrations of hexapods, as taught by Bruhm. Further, it would have been obvious to take the method of Igarashi and further apply it to analytically determine the leg loads or forces of the legs of hexapods, as taught by Ehrenleitner.
Bruhm teaches natural vibration analysis on both serial kinematics and parallel kinematics, therefore it would have been obvious to a person having ordinary skill in the art to apply the method for the serial robot of Igarashi, to a parallel hexapod. Ehrenleitner teaches force analysis on a hexapod in order to determine lengths and positions of the robot’s actuators to compare actual positions with theoretical positions, therefore it would have been obvious to a person having ordinary skill in the art to apply the method for the serial robot of Igarashi, to a parallel hexapod to perform the same comparison.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claim 1 above, and further in view of Unno (US 20170312922 A1 and Unno hereinafter) and Ehrenleitner.
Regarding Claim 4
Igarashi teaches the apparatus (407) according to claim 1 (as discussed above in claim 1), 
wherein the drive (403a) is an arm type drive (see Figs. 3A, arm 1d1 and arm 1b1), 
wherein the vibration analysis module (407a) analytically determines the natural vibrations of the arm type drive (see Figs. 3A, arm 1d1 and arm 1b1; [0045]-[0048]); however, does not explicitly teach an articulated arm. That is, Igararashi is silent regarding wherein the vibration analysis module (407a) analytically determines the natural vibrations of the articulated-arm type drive and the force analysis module (407b) is an articulated load and analytically determines the articulated loads or forces of the articulations of an articulated arm of the articulated- arm type drive.  
Unno teaches an apparatus for analyzing movement (407) (see Fig. 3, control device 20; [0001] and [0008]) of an arrangement (400 a) (see Fig. 1, robot 100),
wherein the drive (403a) is an articulated-arm type drive (see Figs. 5-6),
wherein the vibration analysis module (407a) analytically determines the natural vibrations of the articulated-arm type drive (see Figs. 5-6; [0078]).
Ehrenleitner teaches an apparatus for analyzing movement (407) (see [0001]) of an arrangement (400 a) (see Figs. 1-3 parallel-kinematic devices),
wherein the drive (403a) is an articulated-arm type drive (see [0007 "...act in an articulated manner..."]), 
wherein the force analysis module (407 b) is configured as an articulated load module for determining the articulated loads or forces of the articulations of an articulated arm (see [0007 "...act in an articulated manner..."], [0021 "...the forces acting on the individual actuators, joints..."] and [0048]").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Unno and Ehrenleitner to Igarashi. That is, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the natural vibrations of an articulated arm, as taught by Unno. Further, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the articulated loads or forces of the articulations of an articulated arm, as taught by Ehrenleitner.
Unno teaches natural vibration analysis on an articulated arm in order to cause the manipulator to resonate to so that measurements can be taken. Ehrenleitner teaches force analysis on an articulated arm in order to determine lengths and positions of the robot’s actuators to compare actual positions with theoretical positions. Igarashi teaches vibrational and force analysis on a Cartesian biaxial robot. It would be obvious to a person having ordinary skill in the art to perform the analysis of Igarashi on an articulated robot to attain the same results taught by Unno and Ehrenleitner.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 5 and 14 above, and further in view of Bitterolf et al. (US 20150355647 A1 and Bitterolf hereinafter).
Regarding Claim 6
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
wherein the apparatus for analyzing movement (407) further comprises a load change modelling unit (407c) having an input side which is connected to the force analysis module (407b) (see Fig. 5, damping parameter filter 123; [0051 "...The damping parameter signal θ can further include a load inertia moment…"]). Igarashi is silent regarding models a load case change as a result of a corresponding input by a user or automatically in the event of a load change in the arrangement (400a).  
Bitterolf teaches an apparatus for analyzing movement (407) (see [0002] and [0015]) of an arrangement (400a) (see [0002] and [0015]) wherein the apparatus for analyzing movement (407) further comprises a load change modelling unit (407c) (see Fig. 2, load calculating device 9; [0059]) which is connected on the input side to the force analysis module (407 b) (Fig. 2, MKM 10; [0060]) and models a load case change automatically in the event of a load change in the arrangement (400a) (see [0015 "...a load calculating device calculating continuously during the movement of the system a respective force vector for each of the individual elements as a function of predetermined reference coordinates..."], [0020] and [0059]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bitterolf to Igarashi. That is, it would have been obvious to take the apparatus of Igarashi and further include a load change modelling unit for modelling a load case change automatically in the event of a load change in the arrangement, as taught by Bitterolf. 
Bitterolf teaches the use of a load change modelling unit in order to monitor introduced forces of an element and to consider them dynamically during movement. A person having ordinary skill in the art would have been motivated to include a similar load change modelling unit in the apparatus of Igarashi in order to monitor introduced forces in the same manner.
Regarding Claim 15
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14), 
which further includes the step of modelling a load change, the step of modelling a load change being executed using output values of the force analysis module (407b) (see Fig. 5, damping parameter filter 123; [0051 "...The damping parameter signal θ can further include a load inertia moment…"]). Igarashi is silent regarding in the case of a corresponding input by an operator or automatically in the event of a load change in the arrangement (400a).  
Bitterolf teaches a method for analyzing movement of an arrangement (400a) (see [0002] and [0015])  which further includes a the step of modelling a load change (see Fig. 2, load calculating device 9; [0059]), the step of modelling a load change being executed using output values of the force analysis module (407b), which is executed using output values of the force analysis module (407 b) and automatically in the event of a load change in the arrangement (400a) (see [0015 "...a load calculating device calculating continuously during the movement of the system a respective force vector for each of the individual elements as a function of predetermined reference coordinates..."], [0020] and [0059])).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bitterolf to Igarashi. That is, it would have been obvious to take the method of Igarashi and further include a step for modelling a load case change automatically in the event of a load change in the arrangement, as taught by Bitterolf. 
Bitterolf teaches the use of a load change modelling unit in order to monitor introduced forces of an element and to consider them dynamically during movement. A person having ordinary skill in the art would have been motivated to include a similar load change modelling unit in the method of Igarashi in order to monitor introduced forces in the same manner.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 5 and 14 above, and further in view of Mbarek et al. (DE 102009042014 A1 and Mbarek hereinafter).
Regarding Claim 8
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
configured as a drive apparatus of a robot with at least one arm (see Figs. 3A-C; [0045]-[0048]). which encloses a controller (Fig. 1, position controller 131 and speed controller 132) which is connected to outputs of the vibration analysis module (407 a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032]) and the force analysis module (407 b) (see Fig. 5, torque calculating unit 121c; [0056]) in which a controller parametrization is implemented as a result of output data of these modules (see [0026], [0030]-[0032] and [0051]-[0061]).
Igarashi is silent regarding configured as a drive apparatus of a parallel or hybrid robot with at least one articulated arm.
Mbarek teaches an apparatus for analyzing movement (407) (see Fig. 6, control device 300 [0063]; in the attached reference DE_102009042014_A1) of an arrangement (400a) (see Fig. 5, handling device 201) and a drive apparatus (400) (see Fig. 6, linear motors 240, 242, etc. [0061]) configured as a drive apparatus of a parallel or hybrid robot with at least one articulated arm (see Figs. 5, pentapod 223 and hollow joint robot 203) which encloses a controller (see Fig. 6, control unit 302) which is connected to outputs of the vibration analysis module (407 a) (see Fig. 6, assembly 304; [0063]) and the force analysis module (407 b) (see [0020]) in which a controller parametrization is implemented as a result of output data of these modules (see [0020], [0063]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive apparatus of Igarashi and incorporate it as a drive apparatus for a parallel or hybrid robot with at least one articulated arm, as taught by Mbarek. 
Mbarek teaches a parallel and hybrid robot for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive apparatus for analyzing and dampening the vibrations. Further, Igarashi teaches the drive apparatus for a Cartesian biaxial robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive apparatus of Igarashi to a parallel or hybrid robot to prevent unwanted vibrations.
Regarding Claim 9
Igarashi teaches a drive apparatus (400) according to claim 5 (as discussed above in claim 5).
Igarashi is silent regarding a machining arrangement that moves a tool relative to a workpiece.
Mbarek teaches an apparatus for analyzing movement (407) (see Fig. 4, control device 100 [0048]) of an arrangement (400a) (see Figs. 1-3, handling device 1) and a drive apparatus (400) (see Fig. 4, drive 109 [0048]) and a machining arrangement (see Figs. 1-3, laser tool 205; [0046], [0055]-[0057]) that moves a tool relative to a workpiece (see Figs. 1-3, laser tool 205; [0046], [0055]-[0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive apparatus of Igarashi and incorporate it as a drive apparatus to move of a tool relative to a workpiece, as taught by Mbarek. 
Mbarek teaches a robot with a machine tool for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive apparatus for analyzing and dampening the vibrations. Further, Igarashi teaches the drive apparatus for a robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive apparatus to the robot of Igarashi with a machine tool attached to it.
Regarding Claim 17
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14), which controls the drive of a of a robot with at least one arm (see Figs. 3A-C; [0045]-[0048) which include a controller parametrization as a result of output data of the vibration analysis module and the force analysis module (see [0026], [0030]-[0032] and [0051]-[0061]).
Igarashi is silent regarding which controls the drive of a parallel or hybrid robot with at least one articulated arm.
Mbarek teaches a method for analyzing movement of an arrangement (400a) (see [0063]), which controls the drive of a parallel or hybrid robot with at least one articulated arm (see Figs. 5, pentapod 223 and hollow joint robot 203) which include a controller parametrization as a result of output data of the vibration analysis module and the force analysis module (see [0020], [0063]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive control method of Igarashi and incorporate it for a parallel or hybrid robot with at least one articulated arm, as taught by Mbarek. 
Mbarek teaches a parallel and hybrid robot for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive apparatus for analyzing and dampening the vibrations. Further, Igarashi teaches the drive apparatus for a Cartesian biaxial robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive control method of Igarashi to a parallel or hybrid robot to prevent unwanted vibrations.
Regarding Claim 18
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14).
Igarashi is silent regarding a control method of a machining arrangement for controlling a relative movement of a tool relative to a workpiece.
Mbarek teaches a control method of a machining arrangement (see Figs. 1-3, laser tool 205; [0046], [0055]-[0057] and [0063]) for controlling a relative movement of a tool relative to a workpiece (see [0016] and [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive control method of Igarashi and incorporate it as a drive control method to move of a tool relative to a workpiece, as taught by Mbarek. 
Mbarek teaches a robot with a machine tool for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive control method for analyzing and dampening the vibrations. Further, Igarashi teaches the drive control method for a robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive control method to the robot of Igarashi with a machine tool attached to it.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, in view of Kirihara (US 20120277912 A1 and Kirihara hereinafter) and Kalakrishnan et al. (US 9393693 B1 and Kalakrishnan hereinafter).
Regarding Claim 10
Igarashi teaches an arrangement (see Fig, 1, motor control device 100; [0011] and [0026]) comprising:  
an apparatus for analyzing movement (407) (see Fig, 1, motor control device 100; [0011] and [0026]), 
the apparatus for analyzing movement (407) including a vibration analysis module (407a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]) and a force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]), 
wherein the vibration analysis module (407a) analytically determines natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062]), 
wherein the force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) analytically determines torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]), 
wherein the analytical determination of the natural vibration modes of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL"; equation (5); [0043]-[0045]), and 
wherein the analytical determination of the torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL "; equation (14); Fig. 5, inertia-moment multiplying unit 144; [0059]-[0061] and [0066]-[0070]).
Igarashi is silent regarding a simulation arrangement for simulation of the movement paths of an arrangement, and a simulation processing unit, which processes output values of the vibration analysis module (407a) and the force analysis module (407b) and simulates one or more of movement paths and if an allowed movement space of the body or the platform with assigned bodies.  
Kirihara teaches a simulation arrangement for simulation of the movement paths of an arrangement (see Fig. 1, control device 21; [0029] and [0048]-[0049]), and 
a simulation processing unit (see Fig. 3, work simulating section 66), which processes output values of a vibration analysis module (407 a) for simulation of movement paths and if desired an allowed movement space of the body or the platform with assigned bodies (see [0008 "...an operating speed output unit that outputs the operating speed according to a measurement result based on the measurement result measured by the vibration measuring unit..."], [0046 "...In addition, the operation program managing section 59 generates operation programs that implement the trajectory of the arm unit 30 represented in the teaching information at the operating speeds of two operation modes based on the mode information that is the result of analyzing the vibration information and stores the generated operation programs in association with the identification information..."] and [0049])
Kalakrishnan teaches a simulation arrangement for simulation of the movement paths of an arrangement (see Fig. 1, robotic device 100; Col. 1, lines 38-61)), and 
a simulation processing unit, which processes output values of a force analysis module (407 b) for simulation of movement paths and if desired an allowed movement space of the body or the platform with assigned bodies (see Fig. 3 all; Col. 1, lines 38-61; Col 10, line 61 - Col 11, line 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kirihara and Kalakrishnan to Igarashi. That is, it would have been obvious to take the drive apparatus of Igarashi and further include a simulation processing unit for processing output values of the vibration analysis module for simulating one or more of the movement paths, as taught by Kirihara. It further would have been obvious to take the drive apparatus of Igarashi and further include a simulation processing unit for processing output values of the force analysis module for simulating one or more of the movement paths, as taught by Kalakrishnan
Kirihara teaches a simulation processing unit in order to check whether or not a path of a robot arm is within allowable operation area before controlling the arm. Kalakrishnan teaches a simulation processing unit in order to determine and test one or more paths that enable a robotic arm to move an object at particular accelerations without dropping the object. A person having ordinary skill in the art would have been motivated to include a simulation processing unit in the apparatus of Igarashi to attain the same results.
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement comprising a plurality of bodies (403; 405) assigned to a platform (401 a), of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art structure of modified Igarashi is capable of performing the intended use of simulation of the movement paths of an arrangement.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claim 11 above, and further in view of Kirihara and Kalakrishnan.
Regarding Claim 19
Igarashi teaches a method for movement path of an arrangement (400a) comprising the steps according to claim 11 (as discussed above in claim 11).
 Igarashi is silent regarding a simulation method for movement path simulation of an arrangement (400a), and a simulation step which processes output values of the vibration analysis module (407a) and the force analysis module (407b) for simulating movement paths of the bodies or the platform with assigned bodies. 
Kirihara teaches a simulation method for movement path simulation of an arrangement (400a) (see [0008], [0029] and [0048]-[0049), and 
a simulation step (see Fig. 3, work simulating section 66), which processes output values of the vibration analysis module (407 a) for simulating movement paths of the bodies or the platform with assigned bodies. (see [0008 "...an operating speed output unit that outputs the operating speed according to a measurement result based on the measurement result measured by the vibration measuring unit..."], [0046 "...In addition, the operation program managing section 59 generates operation programs that implement the trajectory of the arm unit 30 represented in the teaching information at the operating speeds of two operation modes based on the mode information that is the result of analyzing the vibration information and stores the generated operation programs in association with the identification information..."], and [0049]).
Kalakrishnan teaches a simulation method for movement path simulation of an arrangement (400a) (see Col. 1, lines 38-61)), and
a simulation step which processes output values of the force analysis module (407 b) for simulating movement paths of the bodies or the platform with assigned bodies (see Fig. 3 all; Col. 1, lines 38-61; Col 10, line 61 - Col 11, line 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kirihara and Kalakrishnan to Igarashi. That is, it would have been obvious to take the method of Igarashi and further include a simulation step for processing output values of the vibration analysis module for simulating the movement paths, as taught by Kirihara. It further would have been obvious to take the drive apparatus of Igarashi and further include a simulation step for processing output values of the force analysis module for simulating the movement paths, as taught by Kalakrishnan.
Kirihara teaches a simulation step in order to check whether or not a path of a robot arm is within allowable operation area before controlling the arm. Kalakrishnan teaches a simulation step in order to determine and test one or more paths that enable a robotic arm to move an object at particular accelerations without dropping the object. A person having ordinary skill in the art would have been motivated to include a simulating simulation step in the method of Igarashi to attain the same results.
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “of an arrangement (400 a) comprising a plurality of bodies (403; 405) assigned to a platform (401 a), of which at least one is provided with a drive (403 a)” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art process of modified Igarashi is capable of performing the purpose of simulation of the movement paths of an arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iwase (US 20190384233 A1 and Iwase hereinafter), Muneto (US 20180311836 A1 and Muneto hereinafter) and Ooga et al. (US 20130073084 A1 and Ooga hereinafter).
Iwase teaches an apparatus for analyzing movement of an arrangement, comprising a vibration analysis module which analytically determines natural vibration modes of a hexapod, wherein the analytical determination of the natural vibration modes of the hexapod is based on inertial point masses. See at least all Figs., equation (1) and [0042]-[0048].
Muneto and Ooga teach an apparatus for analyzing movement of an arrangement, comprising a force analysis module which analytically determines forces and torques occurring on a predetermined trajectory with respect to one or more bodies, wherein the analytical determination of the forces and torques occurring on a predetermined trajectory with respect to one or more of the bodies is based on inertial point masses. See Muneto at Fig. 1, Fig. 4, [0040] and [0055]. See Ooga at Fig. 4, [0030]-[0034] and [0058].
It is noted that these references could be used to render obvious the amended independent claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664